DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 12-13, 15-17, 19-20 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McDonald (US 2013/0293958 A1).

          In regards to claim 1, McDonald discloses an apparatus installable onto a camera lens comprising: (abstract, 200 fig. 2, ‘optical devices’)

          an annular sidewall having an orifice for receiving the camera lens; (102 fig. 1, ‘plurality of bosses’)

          the annular sidewall having a plurality of first regions and a plurality of second regions; (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’)

          the plurality of first regions each having a first thickness; (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’)

          the plurality of second regions each having a second thickness; (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’)

          wherein a difference between the second thickness and the first thickness is between 0.3 and 2.0 millimeters. (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’; ‘shows bosses and outer cylinder with different thicknesses’) 

          McDonald essentially discloses a lens protector that are end covers used to cover optical lenses, and a plurality of second regions and first regions with different thicknesses, however, does not specifically specify wherein a difference between the second thickness and the first thickness is between 0.3 and 2.0 millimeters.

          It would have been an obvious before the effective filing date of the invention a matter of design choice to provide a difference between the second thickness and the first thickness between 0.3 and 2.0 millimeters since the disclosure although mentions other geometric configurations and sizes of the invention there is no particular utility in the description revealing the advantage of the size difference. In addition, McDonald does show an outer cylinder 121 smaller width and a plurality of bosses 102 with a larger width which both could be designed to be any width size.   In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)



          In regards to claim 2, McDonald discloses an apparatus of claim 1, (see claim rejection 1) wherein each of the plurality of first regions is interposed between two of the plurality of second regions.  (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’)



          In regards to claim 3, McDonald discloses an apparatus of claim 2, (see claim rejection 2) wherein each of the plurality of second regions is interposed between two of the plurality of the first regions.  (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’)



          In regards to claim 4, McDonald discloses an apparatus of claim 1, (see claim rejection 1) wherein a difference between the second thickness and the first thickness is about 0.5 millimeters. (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’; ‘shows bosses and outer cylinder with different thicknesses’) 

          McDonald essentially discloses a lens protector that are end covers used to cover optical lenses, and a plurality of second regions and first regions with different thicknesses, however, does not specifically specify wherein a difference between the second thickness and the first thickness is about 0.5 millimeters.

          It would have been an obvious before the effective filing date of the invention a matter of design choice to provide a difference between the second thickness and the first thickness is about 0.5 millimeters since the disclosure although mentions other geometric configurations and sizes of the invention there is no particular utility in the description revealing the advantage of the size difference. In addition, McDonald does show an outer cylinder 121 smaller width and a plurality of bosses 102 with a larger width which both could be designed to be any width size.   In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 


          In regards to claim 5, McDonald discloses an apparatus of claim 1, (see claim rejection 1) wherein the first thickness is between 0.3 and 3.0 millimeters. (see claim rejection 1) wherein a difference between the second thickness and the first thickness is about 0.5 millimeters. (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’; ‘shows bosses and outer cylinder with different thicknesses’) 

          McDonald essentially discloses a lens protector that are end covers used to cover optical lenses, and a plurality of second regions and first regions with different thicknesses, however, does not specifically specify wherein the first thickness is between 0.3 and 3.0 millimeters.

          It would have been an obvious before the effective filing date of the invention a matter of design choice to provide a first thickness is between 0.3 and 3.0 millimeters since the disclosure although mentions other geometric configurations and sizes of the invention there is no particular utility in the description revealing the advantage of the size difference. In addition, McDonald does show an outer cylinder 121 smaller width and a plurality of bosses 102 with a larger width which both could be designed to be any width size.   In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
  


          In regards to claim 6, McDonald discloses an apparatus of claim 1, (see claim rejection 1) wherein the second thickness is between 1.5 and 3.5 millimeters. (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’; ‘shows bosses and outer cylinder with different thicknesses’) 

          McDonald essentially discloses a lens protector that are end covers used to cover optical lenses, and a plurality of second regions and first regions with different thicknesses, however, does not specifically specify wherein a second thickness is between 1.5 and 3.5 millimeters
          It would have been an obvious before the effective filing date of the invention a matter of design choice to provide a second thickness is between 1.5 and 3.5 millimeters since the disclosure although mentions other geometric configurations and sizes of the invention there is no particular utility in the description revealing the advantage of the size difference. In addition, McDonald does show an outer cylinder 121 smaller width and a plurality of bosses 102 with a larger width which both could be designed to be any width size.   In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
  


         In regards to claim 7, McDonald discloses an apparatus of claim 1, (see claim rejection 1) wherein the first thickness is between 0.3 and 3.0 millimeters and the second thickness is between 1.5 and 3.5 millimeters. (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’; ‘shows bosses and outer cylinder with different thicknesses’) 

          McDonald essentially discloses a lens protector that are end covers used to cover optical lenses, and a plurality of second regions and first regions with different thicknesses, however, does not specifically specify wherein a first thickness is between 0.3 and 3.0 millimeters and the second thickness is between 1.5 and 3.5 millimeters
          It would have been an obvious before the effective filing date of the invention a matter of design choice to provide a first thickness is between 0.3 and 3.0 millimeters and the second thickness is between 1.5 and 3.5 millimeters since the disclosure although mentions other geometric configurations and sizes of the invention there is no particular utility in the description revealing the advantage of the size difference. In addition, McDonald does show an outer cylinder 121 smaller width and a plurality of bosses 102 with a larger width which both could be designed to be any width size.   In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
  


          In regards to claim 8, McDonald discloses an apparatus of claim 1, (see claim rejection 1) wherein the first thickness is between 1.0 and 3.0 millimeters and wherein the second thickness is between 1.5 and 3.5 millimeters. (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’; ‘shows bosses and outer cylinder with different thicknesses’) 

          McDonald essentially discloses a lens protector that are end covers used to cover optical lenses, and a plurality of second regions and first regions with different thicknesses, however, does not specifically specify wherein a first thickness is between 1.0 and 3.0 millimeters and wherein the second thickness is between 1.5 and 3.5 millimeters.

          It would have been an obvious before the effective filing date of the invention a matter of design choice to provide a first thickness is between 1.0 and 3.0 millimeters and wherein the second thickness is between 1.5 and 3.5 millimeters since the disclosure although mentions other geometric configurations and sizes of the invention there is no particular utility in the description revealing the advantage of the size difference. In addition, McDonald does show an outer cylinder 121 smaller width and a plurality of bosses 102 with a larger width which both could be designed to be any width size.   In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 


          In regards to claim 9, McDonald discloses an apparatus of claim 1, (see claim rejection 1) wherein the first thickness is between 50% and 95% of the thickness of the second region.  (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’; ‘shows bosses and outer cylinder with different thicknesses’) 

          McDonald essentially discloses a lens protector that are end covers used to cover optical lenses, and a plurality of second regions and first regions with different thicknesses, however, does not specifically specify wherein a first thickness is between 50% and 95% of the thickness of the second region.

          It would have been an obvious before the effective filing date of the invention a matter of design choice to provide a first thickness is between 50% and 95% of the thickness of the second region since the disclosure although mentions other geometric configurations and sizes of the invention there is no particular utility in the description revealing the advantage of the size difference. In addition, McDonald does show an outer cylinder 121 smaller width and a plurality of bosses 102 with a larger width which both could be designed to be any width size.   In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)



          In regards to claim 12, McDonald discloses an apparatus of claim 1, (see claim rejection 1) further comprising a base member, wherein the annular sidewall extends rearwardly from the base member.  (112 fig. 1, ‘small end cover’)


          In regards to claim 13, McDonald discloses an apparatus of claim 12, (see claim rejection 12) wherein the base member has a generally annular, disk shape. (120 fig. 1, ‘eyepiece’) 


          In regards to claim 15, McDonald discloses an apparatus of claim 1, (see claim rejection 1) wherein the annular sidewall extends between a first end and a second end. (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’; ‘shows bosses and outer cylinder with different thicknesses’)  


          In regards to claim 16, McDonald discloses an apparatus of claim 1, (see claim rejecton 1) wherein a terminal end of the annular sidewall comprises an annular rim.  (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’; ‘shows bosses and outer cylinder with different thicknesses’) 


          In regards to claim 17, McDonald discloses an apparatus of claim 1, (see claim rejection 1) wherein the plurality of first regions are parallel to each other. (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’; ‘shows bosses and outer cylinder with different thicknesses’)  



          In regards to claim 19, McDonald disclose an apparatus of claim 1, (see claim rejection 1) wherein the annular sidewall comprises a plurality of bumpers.  (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’; ‘shows bosses and outer cylinder with different thicknesses’) 


          In regards to claim 20, McDonald discloses an apparatus of claim 1, (see claim rejection 1) wherein the annular sidewall comprises a plurality of stretch channels. (102, 111 fig. 2, ‘plurality of bosses’, ‘small outer cylinder’; ‘shows bosses and outer cylinder with different thicknesses’) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10-11, 18 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McDonald (US 2013/0293958 A1), in view of, Kooney (US 2012/0318815)


          In regards to claim 10, McDonald discloses an apparatus of claim 1, (see claim rejection 1)

          McDonald discloses the invention, however, does not go into detail about the type of material used.

          McDonald does not teach:


           wherein the annular sidewall comprises a flexible material.  

          Kooney discloses:

           wherein the annular sidewall comprises a flexible material.  (abstract; 10 fig(s) 1-4, ‘teaches a flexible sealing lid assembly’)

          It would have been obvious before the effective filing date of the invention to combine the ‘lens cap’ of McDonald with the ‘pliable flexible lid assembly’ of Kooney in order to provide a sealing cap for an electronic camera lens.

          In regards to claim 11, McDonald discloses an apparatus of claim 1, (see claim rejection 1) where in the flexible material is silicone. (abstract; 10 fig(s) 1-4, ‘teaches a flexible sealing lid assembly’; para 0018, ‘recites rubber, silicone, or the like.’)
 

          In regards to claim 18, McDonald discloses an apparatus of claim 1, (see claim rejection 1) wherein the annular sidewall expands radially outward to accommodate a wide range of diameters of camera lenses.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McDonald (US 2013/0293958 A1), in view of, Dowell (US 8,292,523).
           In regards to claim 14, McDonald discloses an apparatus of claim 12, (see claim rejection 12)
          McDonald does not teach:
           where the base member has a dome shape.  
          Dowell teaches:
           where the base member has a dome shape.  (60 fig(s) 1-2; 9-31 col. 4)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852